Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

This is in reply to an amendment filed on 07/12/2022. Status of claims are:

** Claims 1-20 are pending in this Office Action.
** Claims 1, 17 and 20 are amended.

Response to Arguments
2. 	Applicant's arguments filed in the amendment filed 07/12/2022, have been fully considered but they are not persuasive. The reasons are set forth below.

The Applicant Argues, at the bottom of page 1 of arguments:
Tomeba refers to the density of base stations or the number of neighboring base stations around a base station. After entry of the present response, independent claims include the density of radio nodes is based at least in part on a location of the radio node relative to an edge of the network.  These claim elements are neither disclosed nor suggested by Tomeba et al., or Venkataraman et al.

In response, the examiner respectfully submits:
Examiner respectfully disagrees.  First, “periphery location” of a base station is understood as edge of its network. As such, Tomeba, in para[0214] suggest and teaches, that density of the “base station apparatuses” (e.g., femtocells ) operating in the periphery of the base station apparatus (i.e., edge of network) can be increased or decreased.  As such, it is understood that density could be at least in part based on location of base stations being in periphery of (edge of) base station (i.e., network). 

Applicant’s all other arguments are similar to and based on above’s already answered core argument.

Priority
3. 	U.S. Priority benefit claimed under Title 35, United States Code, § 120 have been acknowledged.

Claim Rejections - 35 USC § 103  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. 	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over
 US 20200128415 A1 to Venkataraman et al.,  (hereinafter Venkataraman) in view of  US 20200236555 A1 to Tomeba et al., (hereinafter Tomeba).

Claim 17. A non-transitory computer-readable storage medium for use in conjunction with a radio node, the computer-readable storage medium storing program instructions that, when executed by the radio node, cause the radio node to perform operations comprising:

receiving, associated with an electronic device, information specifying a communication-performance metric associated with the radio node; and
(Venkataraman: See para[0141] Serving cell (i.e., radio node) receives the measurement report (i.e., communication specifying a communication-performance metric) from UE and considers whether or not to handover the UE to another Cell.)

providing, addressed to the electronic device, a recommendation for a handover from the radio node to another radio node in the network based at least in part on the predefined handover parameters, the communication-performance metric and a second communication-performance metric associated with the other radio node.
(Venkataraman: See para[0141] for network (i.e., base station) configures UE to perform network measurements, including neighbor cell measurements, for a number of predefined conditions and thresholds.  Serving cell receives the measurement report (i.e., communication specifying a communication-performance metric) from UE and considers whether or not to handover the UE to another Cell.   See Fig. 9, and para[0141] for variety of predefined handover measurement thresholds and/or conditions, that causes UE to transmit a measurement report to the serving cell, based upon which UE is handed over to a new cell.)


Although Venkataraman teaches a variety of criteria that can be preconfigured for handover measurements (Venkataraman: See Fig. 9), and wherein the notion of “density of radio nodes” can be a notion in place of any one of those criteria for handover considerations, however, Venkataraman does not specifically teaches the “density of radio nodes” which is a number of base stations in a network that comprises a radio node (i.e., serving BS), which is reported to radio node itself (i.e., BS),  as understood in:

receiving, associated with a computer, information specifying predefined handover parameters, wherein the predefined handover parameters correspond to a density of radio nodes in a network that comprises the radio node;


However, in a similar field, Tomeba teaches:
receiving, associated with a computer, information specifying predefined handover parameters, wherein the predefined handover parameters correspond to a density of radio nodes in a network that comprises the radio node (Tomeba: See para[0145] for a centralized control station (i.e., computer), that transmits the number of base station apparatuses in a network (i.e., a predefined handover parameter)  and the density of radio nodes is based at least in part on a location of the radio node relative to an edge of the network. (Tomeba: See para[0214] for density of the base station apparatuses operating in the periphery of the base station apparatus (i.e., edge of network) can be increased or decreased.  As such, it is understood that density could be at least in part based on location of base stations being in periphery of (edge of) base station(i.e., network). 


Venkataraman teaches techniques related to a handover of a UE from one Base Station or cell to a new cell or Base Station, based upon a predefined handover measurement thresholds and/or conditions. (Venkatraman: See para[0141] and Fig. 9) 

Tomeba teaches a centralized control station (i.e., UE), transmits the number of base station apparatuses in a network, or the density of the base stations around a base station, to the base station. (Tomeba: See para[0145]))

It would have been obvious to one of ordinary skill in the art, before the time of effective filling, to have included “network density transmissions”, as taught by Tomeba, with the teachings of Venkataraman, in order to benefit from enhancements of  being able to collect base station density in an area, or the number of base stations in an area, and reporting it to a base station at the area for further processing by the base station. (Tomeba: See para[0145])

Claim 18. The non-transitory computer-readable storage medium of claim 17, wherein the operations comprise providing, addressed to the computer, information specifying the density of radio nodes in the network.
(Tomeba: See para[0145] for a centralized control station, transmits the number of base station apparatuses in a network, or the density of the base stations around a base station, to the base station of the network.  See para[0141] for apparatuses (i.e., BS and/or network computers, etc.) in the network communicates simultaneously with one another.)

Venkataraman teaches techniques related to a handover of a UE from one Base Station or cell to a new cell or Base Station, based upon a predefined handover measurement thresholds and/or conditions. (Venkatraman: See para[0141] and Fig. 9) 

Tomeba teaches a centralized control station (i.e., UE), transmits the number of base station apparatuses in a network, or the density of the base stations around a base station, to the base station. (Tomeba: See para[0145]))

It would have been obvious to one of ordinary skill in the art, before the time of effective filling, to have included “network density transmissions”, as taught by Tomeba, with the teachings of Venkataraman, in order to benefit from enhancements of  being able to collect base station density in an area, or the number of base stations in an area, and reporting it to a base station at the area for further processing by the base station. (Tomeba: See para[0145])

Claim 19. The non-transitory computer-readable storage medium of claim 17, wherein the operations comprise: 

performing measurements of wireless signals associated with one or more second radio nodes in the network, including the second communication-performance metric associated with the other radio node; or receiving, associated with the electronic device, information specifying the second communication-performance metric associated with the other radio node.
(Venkataraman: See para[0004] for mobile device (i.e., radio node) performs measurements on the signal strength/quality of neighbor cells and measures parameters from such signals (i.e., listens for wireless signals) such as RSRP (Reference Signal Received Power)).

Venkataraman teaches techniques related to a handover of a UE from one Base Station or cell to a new cell or Base Station, based upon a predefined handover measurement thresholds and/or conditions. (Venkatraman: See para[0141] and Fig. 9) 

Tomeba teaches a centralized control station (i.e., UE), transmits the number of base station apparatuses in a network, or the density of the base stations around a base station, to the base station. (Tomeba: See para[0145]))

It would have been obvious to one of ordinary skill in the art, before the time of effective filling, to have included “network density transmissions”, as taught by Tomeba, with the teachings of Venkataraman, in order to benefit from enhancements of  being able to collect base station density in an area, or the number of base stations in an area, and reporting it to a base station at the area for further processing by the base station. (Tomeba: See para[0145])

Claim 20. A method for receiving predefined handover parameters, comprising: 

receiving, associated with an electronic device, information specifying a communication-performance metric associated with the radio node; and 
(Venkataraman: See para[0004] for mobile device (i.e., radio node) performs measurements on the signal strength/quality of neighbor cells and measures parameters from such signals (i.e., listens for wireless signals) such as RSRP (Reference Sinal Received Power)).

providing, addressed to the electronic device, a recommendation for a handover from the radio node to another radio node in the network based at least in part on the predefined handover parameters, the communication-performance metric and a second communication-performance metric associated with the other radio node. 
(Venkataraman: See para[0141] for network (i.e., base station) configures UE to perform network measurements, including neighbor cell measurements, for a number of predefined conditions and thresholds.  The serving cell of network (base station) receives the measurement report (i.e., a communication specifying a communication-performance metric) from UE and considers whether or not to handover the UE to another Cell base on measurement contents of measurement report.   See Fig. 9, and para[0141] for variety of predefined handover measurement metrics, that causes UE to transmit a measurement report to the serving cell, based upon which, UE is handed over to a new cell.)

Although Venkataraman teaches a variety of criteria that can be preconfigured for handover measurements (Venkataraman: See Fig. 9), and wherein the notion of “density of radio nodes” can be a notion in place of any one of those criteria for handover considerations, however, Venkataraman does not specifically teaches the “density of radio nodes” which is a number of base stations in a network that comprises a radio node (i.e., serving BS), which is reported to radio node itself (i.e., BS),  as understood in:

by a radio node: receiving, associated with a computer, information specifying predefined handover parameters, wherein the predefined handover parameters correspond to a density of radio nodes in a network that comprises the radio node; and the density of radio nodes is based at least in part on a location of the radio node relative to an edge of the network. 


However, in a similar field, Tomeba teaches:

by a radio node: receiving, associated with a computer, information specifying predefined handover parameters, wherein the predefined handover parameters correspond to a density of radio nodes in a network that comprises the radio node (Tomeba: See para[0145] for a centralized control station (i.e., computer) , that transmits the number of base station apparatuses in a network (i.e., a predefined handover parameter), or the density of the base stations around a base station, to the base station.) and the density of radio nodes is based at least in part on a location of the radio node relative to an edge of the network. (Tomeba: See para[0214] for density of the base station apparatuses operating in the periphery of the base station apparatus (i.e., edge of network) can be increased or decreased.  As such, it is understood that density could be at least in part based on location of base stations being in periphery of (edge of) base station(i.e., network). 


Venkataraman teaches techniques related to a handover of a UE from one Base Station or cell to a new cell or Base Station, based upon a predefined handover measurement thresholds and/or conditions. (Venkatraman: See para[0141] and Fig. 9) 

Tomeba teaches a centralized control station (i.e., UE), transmits the number of base station apparatuses in a network, or the density of the base stations around a base station, to the base station. (Tomeba: See para[0145]))

It would have been obvious to one of ordinary skill in the art, before the time of effective filling, to have included “network density transmissions”, as taught by Tomeba, with the teachings of Venkataraman, in order to benefit from enhancements of  being able to collect base station density in an area, or the number of base stations in an area, and reporting it to a base station the area for further processing by the base station. (Tomeba: See para[0145])


6. 	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200329530 A1 to Holmberg et al., (hereinafter Holmberg) in view of  US 20200128415 A1 to Venkataraman et al.,  (hereinafter Venkataraman) in further view of  US 20200236555 A1 to Tomeba et al., (hereinafter Tomeba).

Claim 1. A radio node, comprising: 

a first node or connector configured to communicatively couple to an antenna; 
a first interface circuit, communicatively coupled to the first node or connector, configured to communicate with an electronic device using a wireless communication protocol;
(Holmberg: See Fig. 1, Base Station or radio access network node (i.e., a radio node) consisting of various radios each coupled to an antenna (i.e., a first/second node/connector).  See Fig. 31 and para[0330]-[0332] for Base Station of Fig. 1, shown having  interface, QQ526, used for communicating wired or wirelessly with “Host Computer” (i.e., computer), and interface, #QQ528, used for communicating wirelessly with “UE” (i.e., an electronic device))

a second node or connector configured to communicatively couple to a network;
a second interface circuit, communicatively coupled to the second node or connector, configured to communicate with a computer using a wired communication protocol, 
(Holmberg: See Fig. 1, Base Station or radio access network node (i.e., a radio node) consisting of various radios each coupled to an antenna (i.e., a first/second node/connector).  See Fig. 31 and para[0330]-[0332] for Base Station of Fig. 1, shown having  interface, QQ526, used for communicating wired or wirelessly with “Host Computer” (i.e., computer), and interface, #QQ528, used for communicating wirelessly with “UE” (i.e., an electronic device))

Holmberg does not specifically teach:

wherein the radio node is configured to:

receive, using the second interface circuit and associated with the computer, information specifying predefined handover parameters, wherein the predefined handover parameters correspond to a density of radio nodes in the network that comprises the radio node;

receive, using the first interface circuit and associated with the electronic device, information specifying a communication-performance metric associated with the radio node; 
and provide, using the first interface circuit and addressed to the electronic device, a recommendation for a handover from the radio node to another radio node in the network based at least in part on the predefined handover parameters, the communication-performance metric and a second communication-performance metric associated with the other radio node.


However, in a similar field, Venkataraman teaches:
receive, using the first interface circuit and associated with the electronic device, information specifying a communication-performance metric associated with the radio node; 
(Venkataraman: See para[0141] Serving cell (i.e., radio node) receives the measurement report (i.e., communication specifying a communication-performance metric) from UE and considers whether or not to handover the UE to another Cell.)
and provide, using the first interface circuit and addressed to the electronic device, a recommendation for a handover from the radio node to another radio node in the network based at least in part on the predefined handover parameters, the communication-performance metric and a second communication-performance metric associated with the other radio node.
(Venkataraman: See para[0141] for network (i.e., base station) configures UE to perform network measurements, including neighbor cell measurements, for a number of predefined conditions and thresholds.  Serving cell receives the measurement report (i.e., communication specifying a communication-performance metric) from UE and considers whether or not to handover the UE to another Cell.   See Fig. 9, and para[0141] for variety of predefined handover measurement thresholds and/or conditions, that causes UE to transmit a measurement report to the serving cell, based upon which UE is handed over to a new cell.)

Holmberg teaches techniques related to improved radio access network node technologies wherein a Radio node or a Base Station, comprises of a variety of node connectors each of which coupled to antenna and capable to communicate with another device either wired or wirelessly. (Holmberg: See Fig. 31 and para[0330]-[0332])

Venkataraman teaches techniques related to a handover of a UE from one Base Station or cell to a new cell or Base Station, based upon a predefined handover measurement thresholds and/or conditions. (Venkatraman: See para[0141] and Fig. 9) 

It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included handover techniques, as taught by Venkataraman, with the teachings of Holmberg, in order to benefit from cell selection or handover techniques wherein a UE handovers to new cell after reporting a measurement report. (Venkatraman: See para[0141] and Fig. 9) 

Although Holmberg in view of Venkataraman teaches a variety of criteria that can be preconfigured for handover measurements (Venkataraman: See Fig. 9), and wherein the notion of “density of radio nodes” can be a notion in place of any one of those criteria for handover considerations, however, Venkataraman does not specifically teaches the “density of radio nodes” which is a number of base stations in a network that comprises a radio node (i.e., serving BS), which is being reported to radio node itself (i.e., BS),  as understood in:

receive, using the second interface circuit and associated with the computer, information specifying predefined handover parameters, wherein the predefined handover parameters correspond to a density of radio nodes in the network that comprises the radio node and the density of radio nodes is based at least in part on a location of the radio node relative to an edge of the network. 


However, in a similar field, Tomeba teaches:
receive, using the second interface circuit and associated with the computer, information specifying predefined handover parameters, wherein the predefined handover parameters correspond to a density of radio nodes in the network that comprises the radio node (Tomeba: See para[0145] for a centralized control station (i.e., UE), transmits the number of base station apparatuses in a network, or the density of the base stations around a base station, to the base station, and the base station receives it and based on that determines the maximum beam width.) and the density of radio nodes is based at least in part on a location of the radio node relative to an edge of the network. (Tomeba: See para[0214] for density of the base station apparatuses operating in the periphery of the base station apparatus (i.e., edge of network) can be increased or decreased.  As such, it is understood that density could be at least in part based on location of base stations being in periphery of (edge of) base station(i.e., network). 


Holmberg teaches techniques related to improved radio access network node technologies wherein a Radio node or a Base Station, comprises of a variety of node connectors each of which coupled to antenna and capable to communicate with another device either wired or wirelessly. (Holmberg: See Fig. 31 and para[0330]-[0332])

Venkataraman teaches techniques related to a handover of a UE from one Base Station or cell to a new cell or Base Station, based upon a predefined handover measurement thresholds and/or conditions. (Venkatraman: See para[0141] and Fig. 9) 

Tomeba teaches a centralized control station (i.e., UE), transmits the number of base station apparatuses in a network, or the density of the base stations around a base station, to the base station. (Tomeba: See para[0145]))

 It would have been obvious to one of ordinary skill in the art, before the time of effective filling, to have included “network density transmissions”, as taught by Tomeba, with the teachings of Holmberg in view of Venkataraman, in order to benefit from able to collect base station density in an area, or the number of base stations in an area, and reporting it to a base station at the area for further processing by the base station. (Tomeba: See para[0145])


 Claim 2. The radio node of claim 1, wherein the network comprises a small cell.
(Holmberg: See para[0076] for the term “base station” may encompass different types of radio base stations including macro/micro/pico radio base stations, home base stations, also known as femto base stations (i.e., small cell))

Holmberg teaches techniques related to improved radio access network node technologies wherein a Radio node or a Base Station, comprises of a variety of node connectors each of which coupled to antenna and capable to communicate with another device either wired or wirelessly. (Holmberg: See Fig. 31 and para[0330]-[0332])

Venkataraman teaches techniques related to a handover of a UE from one Base Station or cell to a new cell or Base Station, based upon a predefined handover measurement thresholds and/or conditions. (Venkatraman: See para[0141] and Fig. 9) 

Tomeba teaches a centralized control station (i.e., UE), transmits the number of base station apparatuses in a network, or the density of the base stations around a base station, to the base station. (Tomeba: See para[0145]))

 It would have been obvious to one of ordinary skill in the art, before the time of effective filling, to have included “network density transmissions”, as taught by Tomeba, with the teachings of Holmberg in view of Venkataraman, in order to benefit from able to collect base station density in an area, or the number of base stations in an area, and reporting it to a base station at the area for further processing by the base station. (Tomeba: See para[0145])

Claim 3. The radio node of claim 1, wherein the radio node is configured to provide, using the second interface circuit and addressed to the computer, information specifying the density of radio nodes in the network.
(Tomeba: See para[0145] for a centralized control station, transmits the number of base station apparatuses in a network, or the density of the base stations around a base station, to the base station of the network.  See para[0141] for apparatuses (i.e., BS and/or network computers, etc.) in the network communicates simultaneously with one another.)

Holmberg teaches techniques related to improved radio access network node technologies wherein a Radio node or a Base Station, comprises of a variety of node connectors each of which coupled to antenna and capable to communicate with another device either wired or wirelessly. (Holmberg: See Fig. 31 and para[0330]-[0332])

Venkataraman teaches techniques related to a handover of a UE from one Base Station or cell to a new cell or Base Station, based upon a predefined handover measurement thresholds and/or conditions. (Venkatraman: See para[0141] and Fig. 9) 

Tomeba teaches a centralized control station (i.e., UE), transmits the number of base station apparatuses in a network, or the density of the base stations around a base station, to the base station. (Tomeba: See para[0145]))

 It would have been obvious to one of ordinary skill in the art, before the time of effective filling, to have included “network density transmissions”, as taught by Tomeba, with the teachings of Holmberg in view of Venkataraman, in order to benefit from able to collect base station density in an area, or the number of base stations in an area, and reporting it to a base station at the area for further processing by the base station. (Tomeba: See para[0145])

Claim 4. The radio node of claim 3, wherein the information specifying the density of radio nodes comprises an absolute density of radio nodes.
(Tomeba: See para[0145] for a centralized control station, transmits the number of base station apparatuses in a network (i.e., absolute density), or the density of the base stations around a base station, to the base station of the network.)

Holmberg teaches techniques related to improved radio access network node technologies wherein a Radio node or a Base Station, comprises of a variety of node connectors each of which coupled to antenna and capable to communicate with another device either wired or wirelessly. (Holmberg: See Fig. 31 and para[0330]-[0332])

Venkataraman teaches techniques related to a handover of a UE from one Base Station or cell to a new cell or Base Station, based upon a predefined handover measurement thresholds and/or conditions. (Venkatraman: See para[0141] and Fig. 9) 

Tomeba teaches a centralized control station (i.e., UE), transmits the number of base station apparatuses in a network, or the density of the base stations around a base station, to the base station. (Tomeba: See para[0145]))

 It would have been obvious to one of ordinary skill in the art, before the time of effective filling, to have included “network density transmissions”, as taught by Tomeba, with the teachings of Holmberg in view of Venkataraman, in order to benefit from able to collect base station density in an area, or the number of base stations in an area, and reporting it to a base station at the area for further processing by the base station. (Tomeba: See para[0145])

Claim 5. The radio node of claim 3, wherein the information specifying the density of radio nodes comprises a relative parameter characterizing the density of radio nodes.
(Tomeba: See para[0135] for “high density” (i.e., a relative parameter) meaning when base station apparatuses are deployed at “high density).

Holmberg teaches techniques related to improved radio access network node technologies wherein a Radio node or a Base Station, comprises of a variety of node connectors each of which coupled to antenna and capable to communicate with another device either wired or wirelessly. (Holmberg: See Fig. 31 and para[0330]-[0332])

Venkataraman teaches techniques related to a handover of a UE from one Base Station or cell to a new cell or Base Station, based upon a predefined handover measurement thresholds and/or conditions. (Venkatraman: See para[0141] and Fig. 9) 

Tomeba teaches a centralized control station (i.e., UE), transmits the number of base station apparatuses in a network, or the density of the base stations around a base station, to the base station. (Tomeba: See para[0145]))

 It would have been obvious to one of ordinary skill in the art, before the time of effective filling, to have included “network density transmissions”, as taught by Tomeba, with the teachings of Holmberg in view of Venkataraman, in order to benefit from able to collect base station density in an area, or the number of base stations in an area, and reporting it to a base station at the area for further processing by the base station. (Tomeba: See para[0145])

Claim 6. The radio node of claim 1, wherein the communication-performance metric or the second communication-performance metric comprises a reference signal receive power (RSPR).
(Venkataraman: See para[0004] for measurement report includes a measurement parameter, such as RSRP (Reference Signal Received Power)).

Holmberg teaches techniques related to improved radio access network node technologies wherein a Radio node or a Base Station, comprises of a variety of node connectors each of which coupled to antenna and capable to communicate with another device either wired or wirelessly. (Holmberg: See Fig. 31 and para[0330]-[0332])

Venkataraman teaches techniques related to a handover of a UE from one Base Station or cell to a new cell or Base Station, based upon a predefined handover measurement thresholds and/or conditions. (Venkatraman: See para[0141] and Fig. 9) 

Tomeba teaches a centralized control station (i.e., UE), transmits the number of base station apparatuses in a network, or the density of the base stations around a base station, to the base station. (Tomeba: See para[0145]))

 It would have been obvious to one of ordinary skill in the art, before the time of effective filling, to have included “network density transmissions”, as taught by Tomeba, with the teachings of Holmberg in view of Venkataraman, in order to benefit from able to collect base station density in an area, or the number of base stations in an area, and reporting it to a base station at the area for further processing by the base station. (Tomeba: See para[0145])

Claim 7. The radio node of claim 1, wherein the communication-performance metric and the second communication-performance metric are a common type of communication-performance metric.
(Venkataraman: See para[0004] for measurement report includes a measurement parameter, such as RSRP (i.e., a common type of communication-performance metric) for all of the neighboring cells (i.e., first/second nodes etc.)

Holmberg teaches techniques related to improved radio access network node technologies wherein a Radio node or a Base Station, comprises of a variety of node connectors each of which coupled to antenna and capable to communicate with another device either wired or wirelessly. (Holmberg: See Fig. 31 and para[0330]-[0332])

Venkataraman teaches techniques related to a handover of a UE from one Base Station or cell to a new cell or Base Station, based upon a predefined handover measurement thresholds and/or conditions. (Venkatraman: See para[0141] and Fig. 9) 

Tomeba teaches a centralized control station (i.e., UE), transmits the number of base station apparatuses in a network, or the density of the base stations around a base station, to the base station. (Tomeba: See para[0145]))

 It would have been obvious to one of ordinary skill in the art, before the time of effective filling, to have included “network density transmissions”, as taught by Tomeba, with the teachings of Holmberg in view of Venkataraman, in order to benefit from able to collect base station density in an area, or the number of base stations in an area, and reporting it to a base station at the area for further processing by the base station. (Tomeba: See para[0145])

Claim 8. The radio node of claim 1, wherein the radio node is configured to perform measurements of wireless signals associated with one or more second radio nodes in the network, including the second communication-performance metric associated with the other radio node.
(Venkataraman: See para[0004] for mobile device (i.e., radio node) performs measurements on the signal strength/quality of neighbor cells and measures parameters from such signals (i.e., listens for wireless signals) such as RSRP (Reference Sinal Received Power)).

Holmberg teaches techniques related to improved radio access network node technologies wherein a Radio node or a Base Station, comprises of a variety of node connectors each of which coupled to antenna and capable to communicate with another device either wired or wirelessly. (Holmberg: See Fig. 31 and para[0330]-[0332])

Venkataraman teaches techniques related to a handover of a UE from one Base Station or cell to a new cell or Base Station, based upon a predefined handover measurement thresholds and/or conditions. (Venkatraman: See para[0141] and Fig. 9) 

Tomeba teaches a centralized control station (i.e., UE), transmits the number of base station apparatuses in a network, or the density of the base stations around a base station, to the base station. (Tomeba: See para[0145]))

 It would have been obvious to one of ordinary skill in the art, before the time of effective filling, to have included “network density transmissions”, as taught by Tomeba, with the teachings of Holmberg in view of Venkataraman, in order to benefit from able to collect base station density in an area, or the number of base stations in an area, and reporting it to a base station at the area for further processing by the base station. (Tomeba: See para[0145])

Claim 9. The radio node of claim 8, wherein the radio node is configured to perform a network listen for the wireless signals associated with the one or more second radio nodes. 
(Venkataraman: See para[0004] for mobile device (i.e., radio node) performs measurements on the signal strength/quality of neighbor cells and measures parameters from such signals (i.e., listens for wireless signals) such as RSRP (Reference Sinal Received Power)).

Holmberg teaches techniques related to improved radio access network node technologies wherein a Radio node or a Base Station, comprises of a variety of node connectors each of which coupled to antenna and capable to communicate with another device either wired or wirelessly. (Holmberg: See Fig. 31 and para[0330]-[0332])

Venkataraman teaches techniques related to a handover of a UE from one Base Station or cell to a new cell or Base Station, based upon a predefined handover measurement thresholds and/or conditions. (Venkatraman: See para[0141] and Fig. 9) 

Tomeba teaches a centralized control station (i.e., UE), transmits the number of base station apparatuses in a network, or the density of the base stations around a base station, to the base station. (Tomeba: See para[0145]))

 It would have been obvious to one of ordinary skill in the art, before the time of effective filling, to have included “network density transmissions”, as taught by Tomeba, with the teachings of Holmberg in view of Venkataraman, in order to benefit from able to collect base station density in an area, or the number of base stations in an area, and reporting it to a base station at the area for further processing by the base station. (Tomeba: See para[0145])

Claim 10. The radio node of claim 1, wherein the radio node is configured to receive, using
the first interface circuit and associated with the electronic device, information specifying
the second communication-performance metric associated with the other radio node.
(Venkataraman: See para[0004] for measurement report includes a measurement parameter, such as RSRP (i.e., a common type of communication-performance metric) for all of the neighboring cells (i.e., first/second nodes etc.)

Holmberg teaches techniques related to improved radio access network node technologies wherein a Radio node or a Base Station, comprises of a variety of node connectors each of which coupled to antenna and capable to communicate with another device either wired or wirelessly. (Holmberg: See Fig. 31 and para[0330]-[0332])

Venkataraman teaches techniques related to a handover of a UE from one Base Station or cell to a new cell or Base Station, based upon a predefined handover measurement thresholds and/or conditions. (Venkatraman: See para[0141] and Fig. 9) 

Tomeba teaches a centralized control station (i.e., UE), transmits the number of base station apparatuses in a network, or the density of the base stations around a base station, to the base station. (Tomeba: See para[0145]))

 It would have been obvious to one of ordinary skill in the art, before the time of effective filling, to have included “network density transmissions”, as taught by Tomeba, with the teachings of Holmberg in view of Venkataraman, in order to benefit from able to collect base station density in an area, or the number of base stations in an area, and reporting it to a base station at the area for further processing by the base station. (Tomeba: See para[0145])

Claim 11. The radio node of claim 1, wherein the predefined handover parameters comprises:
one or more measurement thresholds associated with measurements performed by the radio node or received from the electronic device, or a handover threshold used to determine when to perform the handover from the radio node to the other radio node.
(Venkataraman: See Fig. 9, and para[0141] for a variety of thresholds that causes or triggers UE to transmit a measurement report to the network, which may result the UE to be redirected or handed over to a new cell measurements that causes handover of UE)

Holmberg teaches techniques related to improved radio access network node technologies wherein a Radio node or a Base Station, comprises of a variety of node connectors each of which coupled to antenna and capable to communicate with another device either wired or wirelessly. (Holmberg: See Fig. 31 and para[0330]-[0332])

Venkataraman teaches techniques related to a handover of a UE from one Base Station or cell to a new cell or Base Station, based upon a predefined handover measurement thresholds and/or conditions. (Venkatraman: See para[0141] and Fig. 9) 

Tomeba teaches a centralized control station (i.e., UE), transmits the number of base station apparatuses in a network, or the density of the base stations around a base station, to the base station. (Tomeba: See para[0145]))

 It would have been obvious to one of ordinary skill in the art, before the time of effective filling, to have included “network density transmissions”, as taught by Tomeba, with the teachings of Holmberg in view of Venkataraman, in order to benefit from able to collect base station density in an area, or the number of base stations in an area, and reporting it to a base station at the area for further processing by the base station. (Tomeba: See para[0145])

Claim 12. The radio node of claim 11, wherein the one or more measurement thresholds comprises: a first threshold used to cancel measurements associated with one or more second radio nodes in the network when the communication-performance metric of the radio node is increasing as a function of time and exceeds the first threshold; or a second threshold used to enable the measurements associated with the one or more second radio nodes when the communication-performance metric of the radio node is decreasing as a function of time and is less than the second threshold.
(Venkataraman: See Fig. 9, and para[0141] for a variety of thresholds that causes or triggers UE to transmit a measurement report to the network, which may result the UE to be redirected or handed over to a new cell measurements that causes handover of UE. For example see “A5” indicating “Pcell becomes worse than threshold_1 and neighbor becomes better than threshold2”. It is understood that other criteria can be included in this predefined report))
Holmberg teaches techniques related to improved radio access network node technologies wherein a Radio node or a Base Station, comprises of a variety of node connectors each of which coupled to antenna and capable to communicate with another device either wired or wirelessly. (Holmberg: See Fig. 31 and para[0330]-[0332])

Venkataraman teaches techniques related to a handover of a UE from one Base Station or cell to a new cell or Base Station, based upon a predefined handover measurement thresholds and/or conditions. (Venkatraman: See para[0141] and Fig. 9) 

Tomeba teaches a centralized control station (i.e., UE), transmits the number of base station apparatuses in a network, or the density of the base stations around a base station, to the base station. (Tomeba: See para[0145]))

 It would have been obvious to one of ordinary skill in the art, before the time of effective filling, to have included “network density transmissions”, as taught by Tomeba, with the teachings of Holmberg in view of Venkataraman, in order to benefit from able to collect base station density in an area, or the number of base stations in an area, and reporting it to a base station at the area for further processing by the base station. (Tomeba: See para[0145])

Claim 13. The radio node of claim 12, wherein the predefined handover parameters comprise: a third threshold that specifies a ratio when the radio node and the other radio node use a common channel in a band of frequencies; or a fourth threshold used when the radio node and the other radio node use different channels in the band of frequencies.
(Venkataraman: See Fig. 9, and para[0141] for a variety of thresholds that causes or triggers UE to transmit a measurement report to the network, which may result the UE to be redirected or handed over to a new cell measurements that causes handover of UE. For example see “V1” or “V2” for channel busy ratio is above or below a threshold. t is understood that other criteria can be included in this predefined report))

Holmberg teaches techniques related to improved radio access network node technologies wherein a Radio node or a Base Station, comprises of a variety of node connectors each of which coupled to antenna and capable to communicate with another device either wired or wirelessly. (Holmberg: See Fig. 31 and para[0330]-[0332])

Venkataraman teaches techniques related to a handover of a UE from one Base Station or cell to a new cell or Base Station, based upon a predefined handover measurement thresholds and/or conditions. (Venkatraman: See para[0141] and Fig. 9) 

Tomeba teaches a centralized control station (i.e., UE), transmits the number of base station apparatuses in a network, or the density of the base stations around a base station, to the base station. (Tomeba: See para[0145]))

 It would have been obvious to one of ordinary skill in the art, before the time of effective filling, to have included “network density transmissions”, as taught by Tomeba, with the teachings of Holmberg in view of Venkataraman, in order to benefit from able to collect base station density in an area, or the number of base stations in an area, and reporting it to a base station at the area for further processing by the base station. (Tomeba: See para[0145])

Claim 14. The radio node of claim 1, wherein the handover is recommended when the communication-performance metric is less than a handover threshold and the second communication-performance metric is greater than the handover threshold.
(Venkataraman: See Fig. 9, and para[0141] for a variety of thresholds that causes or triggers UE to transmit a measurement report to the network, which may result the UE to be redirected or handed over to a new cell measurements that causes handover of UE. For example see “A5” indicating “Pcell becomes worse than threshold_1 and neighbor becomes better than threshold2”.  It is understood that other criteria can be included in this predefined report)

Holmberg teaches techniques related to improved radio access network node technologies wherein a Radio node or a Base Station, comprises of a variety of node connectors each of which coupled to antenna and capable to communicate with another device either wired or wirelessly. (Holmberg: See Fig. 31 and para[0330]-[0332])

Venkataraman teaches techniques related to a handover of a UE from one Base Station or cell to a new cell or Base Station, based upon a predefined handover measurement thresholds and/or conditions. (Venkatraman: See para[0141] and Fig. 9) 

Tomeba teaches a centralized control station (i.e., UE), transmits the number of base station apparatuses in a network, or the density of the base stations around a base station, to the base station. (Tomeba: See para[0145]))

 It would have been obvious to one of ordinary skill in the art, before the time of effective filling, to have included “network density transmissions”, as taught by Tomeba, with the teachings of Holmberg in view of Venkataraman, in order to benefit from able to collect base station density in an area, or the number of base stations in an area, and reporting it to a base station at the area for further processing by the base station. (Tomeba: See para[0145])

Claim 15. The radio node of claim 1, wherein the wireless communication protocol uses a band of frequencies in a Citizens Broadband Radio Service (CBRS).
(Venkataraman: See para[0115] for base station is equipped to communicate using CBRS or (Citizens Broadband Radio Service)).

Holmberg teaches techniques related to improved radio access network node technologies wherein a Radio node or a Base Station, comprises of a variety of node connectors each of which coupled to antenna and capable to communicate with another device either wired or wirelessly. (Holmberg: See Fig. 31 and para[0330]-[0332])

Venkataraman teaches techniques related to a handover of a UE from one Base Station or cell to a new cell or Base Station, based upon a predefined handover measurement thresholds and/or conditions. (Venkatraman: See para[0141] and Fig. 9) 

Tomeba teaches a centralized control station (i.e., UE), transmits the number of base station apparatuses in a network, or the density of the base stations around a base station, to the base station. (Tomeba: See para[0145]))

 It would have been obvious to one of ordinary skill in the art, before the time of effective filling, to have included “network density transmissions”, as taught by Tomeba, with the teachings of Holmberg in view of Venkataraman, in order to benefit from able to collect base station density in an area, or the number of base stations in an area, and reporting it to a base station at the area for further processing by the base station. (Tomeba: See para[0145])

Claim 16. The radio node of claim 1, wherein the radio node comprises: an Evolved Node B (eNodeB), a Universal Mobile Telecommunications System (UMTS) NodeB and radio network controller (RNC), or a New Radio (NR) gNB or gNodeB.
(Holmberg: See para[0076] for the term “base station” may encompass different types of radio base stations including macro/micro/pico radio base stations, home base stations, also known as femto base stations (i.e., small cell), gNodeB, eNB)



Conclusion
7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477